              Case 1:21-cr-00065-LJL Document 7
                                              8 Filed 03/23/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                              :
 UNITED STATES OF AMERICA
                                                              :
                      - v. -                                      PROTECTIVE ORDER
                                                              :
 COLE JAMES BRIDGES,                                              21 Cr. 65 (LJL)
           a/k/a “Cole Gonzalez,”                             :

                                         Defendant.          :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

LEWIS J. LIMAN, District Judge:

         WHEREAS COLE JAMES BRIDGES, a/k/a “Cole Gonzalez,” the defendant, has sought

from the Government access to certain materials that are discoverable pursuant to Rule 16 of the

Federal Rules of Criminal Procedure (“Rule 16”), which, if disseminated to third parties, could,

among other things, impede ongoing investigations (the “Protected Materials”);

                   WHEREAS, the Government desires to protect ongoing investigations potentially

disclosed in the Protected Materials; and

                   WHEREAS, in the interest of expediting the discovery process, COLE JAMES

BRIDGES, a/k/a “Cole Gonzalez,” the defendant, by his attorney, Sabrina Shroff, consents to the

entry of this Order;

                   NOW, THEREFORE, IT IS HEREBY ORDERED:

                   1.        The Protected Materials shall be used by the defendant, his counsel, and his

counsel’s agents only for purposes of defending the charges, in connection with sentencing, and

pursuing any appeals in this criminal action. To the extent the Protected Materials are shown to

additional persons consistent with the terms set forth below, those additional persons may use the

Protected Materials only in connection with this criminal action.
               Case 1:21-cr-00065-LJL Document 7
                                               8 Filed 03/23/21 Page 2 of 3




                  2.    The Government shall identify to defense counsel all items that are to be

afforded protected status as Protected Materials pursuant to this Protective Order.

                  3.    The Protected Materials and the information and identities contained or

disclosed therein:

                        (a)     Shall be used by the defendant or his counsel only for purposes of

this action;

                        (b)     Shall not be disclosed in any form by the defendant or his counsel

except as set forth in paragraph 3(c) below;

                        (c)     May be disclosed only by the defendant’s counsel and only to the

following persons (hereinafter “Designated Persons”):

                               (i)     associate counsel or investigative, secretarial, clerical,

                                       paralegal and student personnel employed full-time or part-

                                       time by the defendant’s attorneys;

                              (ii)     fact witnesses, independent expert witnesses, investigators,

                                       or advisors retained by the defendant in connection with this

                                       action; and

                              (iii)    such other persons as hereafter may be authorized by the

                                       Court upon such motion by the defendant; and

                        (d)     Shall be returned to the Government at the conclusion of this case,

including any appeals, within 30 days of the conclusion of the appeal, or of the expiration of the

period for direct appeal from any verdict in the case; the period of direct appeal from any order

dismissing any of the charges in the case; or the granting of any motion made on behalf of the

Government dismissing any charges in the above-captioned case, whichever date is later, together

                                                 2
           Case 1:21-cr-00065-LJL Document 7
                                           8 Filed 03/23/21 Page 3 of 3




with any and all copies thereof.

               4.      The defendant and his counsel shall provide a copy of this Protective Order

to Designated Persons to whom the Protected Materials are disclosed pursuant to paragraphs

3(c)(i), (ii) and (iii). Designated Persons shall be subject to the terms of this Order.

               5.      Nothing in this Order shall preclude the Government from seeking a further

protective order pursuant to Section 3 of the Classified Information Procedures Act, 18 U.S.C.

App. 3 § 3, to protect against disclosure in this case of any classified information disclosed by the

Government.

               6.      The provisions of this Order shall not be construed as preventing the

disclosure of any information in any motion, hearing, trial, or sentencing proceeding held in this

action or to any judge or magistrate of this Court in connection with the above-captioned matter.

AGREED AND CONSENTED TO:


         SPS                                                      March 22, 2021
____________________________________                           ________________
Sabrina Shroff                                         Date
Attorney for the defendant




SO ORDERED:


_______________________________________                         3/23/2021
                                                               _________________
HONORABLE LEWIS J. LIMAN                                       Date
United States District Judge
Southern District of New York




                                                  3
